Citation Nr: 0611862	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease, status 
post fundoplication and removal of gallbladder, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected left knee strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Denver, 
Colorado.  

Procedural history

In a November 2001 rating decision, the RO, in pertinent 
part, granted service connection for gastroesophageal reflux 
disease and for left knee strain, each of which was assigned 
a noncompensable (zero percent) evaluation, effective October 
10, 2000.  The RO denied entitlement to service connection 
for bronchitis and a left elbow disability.  The veteran 
indicated disagreement with those decisions and, after being 
issued a statement of the case, he perfected his appeal of 
those issues by submitting a substantive appeal (VA Form 9) 
in November 2003.

The veteran presented testimony at a personal hearing which 
was chaired by the undersigned Veterans Law Judge at the RO 
in September 2004.  The transcript of that hearing has been 
associated with the veteran's VA claims file.

In March 2005 decision, the Board remanded these four issues 
for additional evidentiary development.  This was 
accomplished.  In a September 2005 rating decision, the VA 
Appeals Management Center (AMC) increased the ratings 
assigned for the veteran's gastroesophageal reflux disease 
and left knee strain to 10 percent, effective May 11, 2005.  
A supplemental statement of the case was issued which denied 
disability ratings in excess of 10 percent.  Denial of 
service connection for chronic bronchitis and a left elbow 
disability was confirmed and continued.   

The Board wishes to make it clear that although increased 
ratings have been granted, that does not end the appeal.  The 
veteran has not expressed satisfaction with the currently 
assigned 10 percent ratings.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  Moreover, there 
remains the matter of the veteran's entitlement to 
compensable ratings for the period from October 10, 2000 to 
May 11, 2005.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
[in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period].

Issues not on appeal

In the November 2001 rating decision, the RO also denied 
entitlement to service connection for a right knee 
disability, and a left hip disability.  The veteran appealed 
those denials.  In its March 2, 2005 decision, the Board 
denied the veterans claims.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).  Those issues will be 
addressed no further herein.

As was noted in Introduction to the Board's March 2005 
decision, the veteran previously withdrew claims as to 
several other issues.  




FINDINGS OF FACT

1.  Chronic bronchitis is not shown by current medical 
evidence.

2.  A left elbow disability is not shown by current medical 
evidence.

3.  Since his separation from service, the veteran's 
gastroesophageal reflux disease, status post fundoplication 
and removal of gallbladder has been manifested by mild 
symptoms such as heartburn, indigestion, and reflux, which 
require daily medication for control.  

4.  For the period from October 1, 2000 to May 10, 2005, the 
medical evidence shows that the veteran's left knee 
disability was manifested by subjective pain only, with no 
objective evidence of any pathology.

5.  From May 11, 2005, the veteran's left knee disability has 
been shown to be manifested by mild arthritis.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A left elbow disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for a disability rating for gastroesophageal 
reflux disease, status post fundoplication and removal of 
gallbladder, in excess of 10 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7318, 7346 (2005)

4.  The criteria for a disability rating of 10 percent 
gastroesophageal reflux disease, status post fundoplication 
and removal of gallbladder have been met since October 10, 
2000.  Fenderson v. West, 12 Vet. App. 119 (1999).

5.  The criteria for a disability rating for the left knee 
disability in excess of 10 percent has not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2005)

6.  The criteria for a compensable disability rating for the 
left knee disability were not met from October 10, 2000 to 
May 10, 2005.  Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for chronic bronchitis 
and for a left elbow disability.  He claims that he developed 
bronchitis in service which weakened and scarred his lungs.  
He states that he has had bronchitis on many occasions since 
that time.  With respect to his claim of service connection 
for a left elbow disability, the veteran claims that he 
injured his left elbow in a motorcycle accident during 
service and has experienced general aching with heavy 
activity and intermittent swelling since that time.  

The veteran also seeks increased ratings for his service-
connected left knee and gastrointestinal disabilities.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

In this case, a VCAA notice letter was sent to the veteran in 
May 2001, prior to the initial adjudication of his claim.  
The letter listed in great detail the kinds of evidence that 
would support a claim of service connection, including 
medical reports and lay statements.  This letter not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the May 2001 VCAA letter informed the veteran that VA 
would "make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  The veteran was also 
advised in this letter that, if there were additional 
records, he could send them directly to VA, or he could ask 
VA to help get them on his behalf.  The letter advised him 
that, if there were additional Federal records, "i.e., VA 
Medical Center records, military hospital records, etc.." 
that he thought would support his claim, for him to notify VA 
and "[w]e will request the records for you."

Third, the RO informed the veteran in a section entitled 
"What Information Or Evidence Do We Need From You", of the 
kinds of evidence he should submit.  See the May 2001 letter, 
pages 3-4.

Finally, the May 2001 letter advised the veteran "Please 
tell us if there is any additional information that you think 
will support your claim.  If there are no additional records, 
please tell us."  This request complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Here, the Board notes that in Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006), the Court held that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

With respect to the two service connection issues, element 
(1) is not at issue.  In addition, as discussed above, the 
veteran received appropriate VCAA notice as to elements (2) 
and (3).  With respect to elements (4) and (5), degree of 
disability and effective date, the Board finds that the RO's 
failure to notify the veteran of these elements with respect 
to his claims of service connection for a left elbow 
disability and bronchitis is harmless error.  As set forth 
below, the Board has denied service connection for these 
disabilities.  Thus, the questions of effective date and 
disability rating are moot.  

With respect to the claims for increased ratings for GERD and 
a left knee disability, in a September 2003 Statement of the 
Case, the veteran was advised of the specific criteria for 
establishing a higher disability rating for GERD and a left 
knee disability.  The AMC then reconsidered the claim, as 
evidenced by the September 2005 Supplemental Statement of the 
Case.  To the extent that the veteran did not receive 
notification of all 5 elements prior to the initial decision 
by the RO, the Board notes that the veteran has not argued 
that he has been prejudiced by any defect in the timing of 
VA's VCAA notification.  The Board itself has reviewed the 
record and has concluded that there is no indication that any 
defect with respect to VCAA notification has prejudiced the 
veteran.  The veteran is represented and has been afforded 
ample opportunity to submit evidence and argument in support 
of his claim.  

For the foregoing reasons, the Board finds that VA has no 
further duty to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service medical treatment.  The Board's March 
2005 remand was calculated to obtain all evidence necessary 
to adjudicate these four claims.  The veteran was examined by 
VA in May 2005 pursuant to the Board's remand instructions.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He was afforded a personal hearing before 
the undersigned Veterans Law Judge in September 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for bronchitis.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Analysis

With respect to Hickson element (1), the Board finds that the 
most probative evidence of record shows that the veteran does 
not currently have chronic bronchitis.  

Of record is a May 2005 VA medical examination report, which 
is the most recent examination of record.  This examination 
report shows that the veteran reported a history of yearly 
upper respiratory infections for the past 15 years.  The 
veteran reported an intermittent cough, but denied wheezing, 
chest pain, or shortness of breath.  He indicated that during 
his episodes of respiratory infection, he used lozenges, but 
did not take any other medications such as antibiotics or an 
inhaler.  

A chest X-ray was normal.  Pulmonary function tests were also 
conducted.  After examining the veteran and reviewing the 
claims folder, the examiner concluded that there was 
insufficient clinical evidence to establish a diagnosis of 
chronic bronchitis.  

This is consistent with the other VA examination report of 
record.  During a VA medical examination in June 2001, the 
veteran reported a history of yearly bronchitis for the past 
15 years.  After examining the veteran, however, the examiner 
concluded that the veteran's bronchitis had resolved and 
there was no evidence of recurrence.  

The Board has carefully considered a May 2003 VA clinical 
record showing that the veteran sought VA emergency treatment 
for a cold; the assessment was bronchitis.  In addition, the 
record contains private medical records showing that the 
veteran was treated for a nonspecific bronchitis in August 
2004; a chest X-ray performed at that time was unremarkable.  

The record on appeal thus demonstrates that in the more than 
five years after the veteran's separation from service, there 
are only two passing notations of bronchitis.  There is no 
competent medical evidence of chronic bronchitis.  The two 
isolated reports of bronchitis do not outweigh the findings 
of the VA medical examiners in the June 2001 and May 2005 VA 
medical examination reports which are to the effect that 
chronic bronchitis is not present.  

The Board notes that the May 2005 VA medical examination, in 
particular, was performed for the express purpose of 
determining whether the veteran had bronchitis related to 
service.  Moreover, the examiner's conclusion was based on a 
review of the claims folder, an examination of the veteran, 
and a review of pertinent diagnostic tests, including a chest 
X-ray and pulmonary function testing.  Cf. Bloom v. West, 12 
Vet. App. 185, 187 (1999).  For these reasons, the Board 
assigns this examination report great probative value.  

To the extent that the veteran himself contends that he 
chronic bronchitis, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim are not competent medical 
evidence and do not serve to establish the existence of a 
current disability.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences episodes of upper 
respiratory distress.  Indeed, such are documented in the 
medical records discussed above.  What is lacking is a 
diagnosis of chronic bronchitis.  The veteran has been 
accorded ample opportunity to present competent medical 
evidence to that effect; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

Thus, the Board finds that the preponderance of the evidence 
shows that the veteran does not currently have chronic 
bronchitis.  Element (1) has not been satisfied, and the 
claim fails on that basis.  

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
injury or disease, the veteran's service medical records show 
that he was treated for bronchitis on several occasions.  For 
example, a treatment record dated in December 1982 notes that 
he was taking antibiotics for bronchitis.  In March 1991, an 
impression of bronchitis was noted, and in December 1991 an 
assessment of viral bronchitis vs. bacterial bronchitis was 
indicated.  Hickson element (2) is therefore satisfied.  

In the absence of any clinical findings of current chronic 
bronchitis, a finding of a medical nexus [element (3)] is not 
possible, and indeed no such opinion has been presented.  

Thus, as to the veteran's claim of entitlement to service 
connection for bronchitis, only Hickson element (2) has been 
satisfied; Hickson elements (1) and (3) have not been 
satisfied.  As was discussed above, all three elements must 
be met in order for the claim to be successful.  The 
preponderance of the evidence is thus against the claim, and 
the benefit sought on appeal is accordingly denied..

2.  Entitlement to service connection for a left elbow 
disability.

The law and regulations pertaining to service connection have 
been set out above and will not be repeated.



Analysis

As has been discussed above, in order for service connection 
to be granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (1), the record contains no competent 
evidence of a current left elbow disability.  The veteran was 
examined for VA compensation purposes in June 2001.  After 
examining the veteran, the examiner concluded that there was 
insufficient clinical evidence of an acute or chronic left 
elbow disability or residuals thereof.  A May 2005 VA medical 
examination report is negative for complaints or findings of 
a left elbow disability, as are post-service private medical 
records dated from May 2001 to September 2004.  There are no 
other medical records which indicate that a current 
disability exists with respect to the left elbow.  

The Board has considered the veteran's September 2004 hearing 
testimony to the effect that he injured his left elbow in a 
motorcycle accident during service and has experienced 
general aching with heavy activity and intermittent swelling 
since that time.  However, such complaints do not constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted]. 

Thus, the veteran's statements to the effect that he has a 
current left elbow disability do not constitute competent 
medical evidence in support of the claim.  See Espiritu, 
supra; see also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) and Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of 
a current disability, Hickson element (1) is not satisfied.  
Thus, the veteran's claim of entitlement to service 
connection for a left elbow disability must be therefore 
denied.

Since all three elements enumerated in Hickson must be shown 
for service connection to be granted, further analysis as to 
whether a left elbow disability was manifested during service 
[Hickson element (2)], and whether there is a medical nexus 
between the disability shown in service and the current 
disability [Hickson element (3)], would not establish service 
connection.  However, for the sake of completeness, the Board 
will briefly discuss Hickson elements (2) and (3) as they 
relate to these claims.

With respect to element (2), the veteran's service medical 
records reflect the presence of left elbow cellulitis in June 
1985, and left elbow discomfort in August 1985 following a 
motorcycle accident.  At an October 1990 physical examination 
performed after his separation from service, the veteran's 
upper extremities were normal and the veteran denied a 
painful or "trick" elbow.  Nonetheless, the Board finds 
that the in-service treatment for left elbow complaints are 
sufficient to satisfy Hickson element (2).

In the absence of any clinical findings of a current left 
elbow disability, a finding of a medical nexus [element (3)] 
is not possible, and indeed no such opinion has been 
presented.  

Thus, as to the veteran's claim of entitlement to service 
connection for a left elbow disability, only Hickson element 
(2) has been satisfied; Hickson elements (1) and (3) have not 
been satisfied.  

For reasons expressed immediately above, the Board concludes 
that the preponderance of the evidence is against the claim.  
The benefit sought on appeal is accordingly denied.


3.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease, status 
post fundoplication and removal of gallbladder, currently 
evaluated a 10 percent disabling.

Pertinent law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.

Disability ratings - diseases of the digestive system

The criteria for evaluating certain disorders of the 
digestive system were revised, effective July 2, 2001.  Where 
the law changes after a claim has been filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply unless Congress provides otherwise.  See VA O.G.C. 
Prec. Op. No. 3- 2000 (Apr. 10, 2000), published at 65 Fed. 
Reg. 33,421 (2000).  

In this case, however, the amendments to 38 C.F.R. § 4.114 
pertain to diagnostic codes unrelated to the veteran's 
service-connected disability.  Consequently, the revisions 
have no bearing on the veteran's case.  

The Rating Schedule notes that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14. 38 C.F.R. § 4.113 
(2005).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (2005).

Disability ratings/specific schedular criteria

The veteran's service-connected gastroesophageal reflux 
disease, status post fundoplication and removal of 
gallbladder has been evaluated pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7318 [gall bladder removal] and Diagnostic 
Code 7346 [hiatal hernia].

Under Diagnostic Code 7318, removal of the gall bladder with 
no residual symptoms will be rated as 0 percent disabling.  
Mild residual symptoms will be rated as 10 percent disabling 
and severe symptoms will be assigned a 30 percent disability 
rating.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is warranted with two or more of the symptoms for the 30 
percent evaluation of less severity.



Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

As noted, the veteran's service-connected gastrointestinal 
disability has been rated under 38 C.F.R. § 4.114, Diagnostic 
Codes 7346 and 7318.  Diagnostic Code 7318 is appropriate 
because it pertains specifically to one of the diagnosed 
disabilities in the veteran's case, removal of the 
gallbladder.  Diagnostic Code 7346 is also appropriate, given 
the history of the veteran's disability, as well as the 
symptomatology evident in the record on appeal.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  

The Board notes that ordinarily, under VA regulations 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2005); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
under VA regulations specific to gastrointestinal disease, 
only one GI diagnostic code is available to the veteran to 
account for the totality of his GI disability picture.  See 
38 C.F.R. § 4.113 (2004).  Because the assignment of separate 
disability ratings for the veteran's GI disorders is 
prohibited under 38 C.F.R. § 4.113, the Board will apply the 
code which is most advantageous to the veteran, which in this 
case is Diagnostic Code 7346.  Not only does Diagnostic Code 
7346 potentially allow for the assignment of a higher 
disability rating, but as a practical matter there are no 
residuals of the gall bladder removal.  Indeed, the veteran 
has acknowledged   
that no residuals exist.  See the September 2004 hearing 
transcript, page 16.

Schedular rating

As has been discussed above, under Diagnostic Code 7346, a 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

A 10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation with less severity.

The evidence shows that the veteran's disability has been 
consistently and mildly symptomatic, with complaints such as 
heartburn, indigestion, and reflux, which require daily 
medication for control.  Such symptoms warrant the assignment 
of a 10 percent rating under Diagnostic Code 7346, as has 
been recognized by the RO.  

For example, at the June 2001 VA medical examination, the 
veteran complained of indigestion and indicated that he had 
to avoid spicy or acidic foods.  He indicated that he took 
Aciphex daily to alleviate his symptoms.  At his September 
2004 hearing, the veteran indicated that he was taking Nexium 
and over-the-counter medications on a continuous basis to 
control his symptoms.  At the most recent VA medical 
examination in May 2005, the veteran reported heartburn and 
reflux, controlled with daily Aciphex.  

The evidence, however, shows that the criteria for a rating 
in excess of 10 percent have not been met.  The post-service 
medical record is entirely negative for any medical evidence 
which characterizes the veteran's disability as productive of 
considerable impairment of health.  At the most recent VA 
medical examination in May 2005, the veteran "appeared 
healthy".  

The Board also notes that the record is negative for post-
service findings of vomiting, material weight loss, 
hematemesis, melena, anemia, or severe impairment of health.  
In fact, at the most recent VA medical examination in May 
2005, the veteran specifically denied dysphagia, bleeding, 
hematemesis, and melena.  He weighed 184 pounds, which was an 
increase from his weight of 168 pounds at the June 2001 VA 
medical examination.  

In short, the criteria for the assignment of a 30 percent or 
60 percent disability rating for the veteran's service-
connected GERD have not been met.  Entitlement to an 
increased rating is therefore denied.  

Fenderson considerations

As was noted in the Introduction, in Fenderson v. West, 12 
Vet. App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the RO has assigned a noncompensable rating for 
the veteran's service-connected gastroesophageal reflux 
disease for the period from October 1, 2000 (the day after he 
retired from military service) to May 10, 2005 (the day 
before the VA examination conducted pursuant to the Board's 
remand instructions).  Effective May 11, 2005, a 10 percent 
rating has been assigned based on the results of a VA 
examination of that date.  After having carefully reviewed 
the evidence, the Board finds that the criteria for a 10 
percent rating have been met for the entire period from 
October 1, 2000.  In essence, as alluded to above, the 
veteran's symptoms and treatment have been about the same 
since he left military service.  

At no time since October 1, 2000 has the veteran's 
gastrointestinal symptomatology approximated that which would 
allow for the assignment of a 30 percent rating. 

Conclusion

With consideration of the entire record, and for reasons 
expressed above, the Board finds that the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent.  The Board further finds that manifestations 
of the veteran's gastroesophageal reflux disease warrant a 10 
percent rating for the entire period from October 1, 2000.    
To this extent only, the appeal is allowed.  

The matter of the veteran entitlement to an extraschedular 
rating will be addressed below.

4.  Entitlement to an increased disability rating for 
service-connected left knee strain, currently evaluated as 10 
percent disabling.

Pertinent law and regulations

Disability ratings - in general

The criteria pertaining to disability ratings in general have 
been set forth above and will not be repeated here.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

The schedular criteria

The RO has assigned a 10 percent rating for the veteran's 
left knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005), for arthritis and painful motion.

Diagnostic Code 5003 provides that degenerative arthritis, 
substantiated by X-ray findings, will be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

When limitation of motion of the specific joint is 
noncompensable, a rating of 10 percent is for application for 
each joint affected by limitation of motion.  
In this case, the appropriate joint involved, the left knee, 
is evaluated under Diagnostic Codes 5260 and 5261, limitation 
of flexion and limitation of extension, respectively.  

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2005).

Factual background

The veteran's service medical records show that he was seen 
for left knee complaints in 1984 and 1999.  X-ray studies in 
1984 were normal.  At his military retirement medical 
examination, the veteran denied a trick or locked knee and 
his lower extremities were normal on clinical evaluation. 

At the VA medical examination in June 2001, the veteran 
complained of right knee pain, which increased approximately 
12 times monthly after periods of prolonged standing.  He 
indicated that his knee pain was also increased by bowling, 
climbing stairs, and squatting.  The veteran stated that his 
pain was alleviated by ibuprofen.  Examination of the left 
knee showed no swelling, tenderness, or deformity.  Range of 
motion testing was conducted repeatedly and the results were 
consistently normal, with no pain.  Ligaments were stable and 
strength was normal.  X-ray studies of the left knee were 
also normal.  The assessment was status post strain with no 
limitation of motion and no additional loss of motion due to 
flare-ups, pain with repeated use, incoordination, weakness, 
or impaired endurance.  

There are no post-service medical records of left knee 
treatment.  

At the May 2005 VA medical examination the veteran reported 
increasing left knee symptoms, such as pain.  He indicated 
that his pain was controllable with ibuprofen.  He denied 
swelling, redness, or interference with walking.  Objective 
examination showed range of motion from zero to 130 degrees.  
The examiner indicated that there was no swelling, loss of 
motion, instability, incoordination, impaired endurance, or 
evidence of weakness.  The diagnoses included mild 
degenerative joint disease.  

Analysis

Assignment of diagnostic code

The May 2005 VA examination resulted in a diagnosis of 
arthritis.  As was explained in the law and regulations 
section above, arthritis is rated under Diagnostic Code 5003.  
In turn, Diagnostic Code 5003 rates based upon limitation of 
motion, in this case, Diagnostic Codes 5260 and 5261.  

The Board finds that there is no basis to rate the knee 
disability under any other diagnostic code.  For example, the 
veteran's ligaments were shown to be stable and there is no 
evidence of subluxation or lateral instability, so a 
compensable rating under Diagnostic Code 5257.  Likewise, 
there is no evidence of a dislocated semilunar cartilage 
(Diagnostic code 5258), ankylosis (Diagnostic Code 5256), or 
impairment of the tibia or fibula (Diagnostic Code 5262).  

The veteran and his representative have not suggested a more 
appropriate diagnostic code or codes.

Schedular rating

Effective May 11, 2005, the RO has assigned a 10 percent 
rating.  This corresponds to the date of the VA medical 
examination which showed X-ray evidence of left knee 
arthritis.  Such manifestations support the assignment of a 
10 percent rating under Diagnostic Code 5003.  

After reviewing the record, the Board concludes that the 
criteria for a rating in excess of 10 percent for a left knee 
disability have not been met.  Specifically, none of the 
medical evidence of record shows that the veteran's right 
knee flexion or extension is limited to the extent necessary 
to meet the criteria for a rating in excess of 10 percent 
under Diagnostic Codes 5260 or 5261.  Indeed, the findings on 
examination in May 2005 (flexion from 0-130 degrees; 
extension from 0-5 degrees) does not even translate to a 10 
percent rating under Diagnostic Codes 5260-1.    

In short, the veteran's left knee arthritis, which has been 
characterized by the May 2005 VA examiner as "mild", is 
manifested by X-ray evidence of arthritis with complaints of 
pain but virtually full ranges of motion.  As such, a 10 
percent disability rating and no more is warranted.

DeLuca consideration

There is no evidence of objective functional impairment 
caused by the veteran's left knee disability so as to warrant 
an increase in compensation.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
fact, despite the veteran's reports of pain, the May 2005 
examiner specifically indicated that there was no additional 
loss of motion due to flare-ups, pain with repeated use, 
incoordination, weakness, or impaired endurance.  

Fenderson considerations

In this case, the RO has assigned a noncompensable rating for 
the veteran's service-connected left knee strain for the 
period from October 1, 2000 to May 10, 2005, and a 10 percent 
rating from May 11, 2005.  After a review of the record, the 
Board finds that such ratings are appropriate.  Specifically, 
the Board finds that the criteria for a compensable rating 
have not been met for the period from October 1, 2000 to May 
10, 2005.  The only relevant medical evidence for this period 
is the report of the June 2001 VA examination.  Although the 
veteran complained of knee pain, physical examination was 
negative for any objective left knee pathology.  There were 
no findings of arthritis on X-ray, range of motion was 
normal, and the veteran denied painful motion.  As was 
alluded to above, the veteran did not seek medical treatment 
for the left knee disability during the entire period.  It 
was not until the May 2005 VA examination that objective left 
knee symptomatology was demonstrated.  There is thus no basis 
to assign a compensable rating from October 1, 2000 to May 
10, 2005.  

Further, there is no basis in the evidentiary record to 
assign a disability rating higher than the currently assigned 
10 percent at any time. 

Conclusion

With consideration of the entire record, and for reasons 
expressed above, the Board finds that the preponderance of 
the evidence is against the assignment of a higher disability 
rating.  The benefit sought on appeal is accordingly denied.

Extraschedular consideration

For the sake of brevity, the Board will address this aspect 
of both issues in a common discussion.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

There is no evidence that the veteran has been recently 
hospitalized for either of the service-connected disabilities 
that are the subject of this appeal.  Nor is there any 
evidence of an unusual clinical picture, such as the need for 
repeated surgeries.  

There is also no evidence on file that either disability 
markedly interferes with the veteran's employment.  The may 
2005 VA examiner indicated that the veteran was a full-time 
student and that he had lost no significant time from school.  

While the veteran's disabilities no doubt interfere to some 
extent with his employability, it is not shown that he is 
restricted in her activities by these specific disorders 
beyond that currently contemplated by the schedular criteria.  
Any such interference is reflected in the 10 percent 
disability ratings which are currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states:  
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant extraschedular 
ratings.  The Board accordingly finds that the veteran's 
disability picture as to either of the disabilities under 
consideration is not unusual or exceptional and does not 
render impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for service-connected gastrointestinal disability or the left 
knee disability.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to a disability rating in excess of the currently 
assigned 10 percent for service-connected gastroesophageal 
reflux disease, status post fundoplication and removal of 
gallbladder is denied; entitlement to a 10 percent rating for 
the period from October 1, 2000 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an increased disability rating for service-
connected left knee strain is denied.  



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


